The opinion of the court was delivered by
Collamek, J.
— The statute of 1809, concerning writs of of error and audita querela is only a statute prescribing certain prerequisites, which must be complied with before such writs can operate as supersedeas. In relation to audita querela, it provides that it shall not so operate until sworn to and has the judge’s certificate that it ought so to operate, “ nor until the same is regularly served on the creditor or creditors, or his agent or attorney.” This is not a law directing the mode or manner of service. What is said as to the service, is but, in effect this,that it should not operate asa supersedeas until it is legally served. By the law of 1797,the writ was required, like any other writ of summons against a •corporation, to be served by leaving a copy with the clerk or one principal member. By the statute of 1821, the wrrit is *437to be served by a copy left with the clerk, and in his absence, with two or more of the principal officers. This writ was not served in either of these modes and, therefore, should abate.
Judgment reversed, and that the writ abate.